     Case:18-40892-EJC Doc#:109 Filed:07/31/20 Entered:07/31/20 10:16:31                                           Page:1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                                   Southern District of Georgia

In re:                                                                                   Case No.: 18−40892−EJC
Patricia E Redmond,                                                                      Judge: Edward J. Coleman III
       Debtor.
                                                                                         Chapter: 7


                                           NOTICE OF CONTINUED HEARING

The Hearing on Motion for Relief from Stay by U.S. Bank Trust National Association, As Trustee of the Lodge Properties III, LLC As
Serviced by BSI Financial Services, Inc. originally scheduled July 29, 2020 has been continued to:

                                                  August 20, 2020, at 10:00 AM,
                                                     U.S. Bankruptcy Court,
                           Bankruptcy Courtroom Rm 228, U.S. Courthouse, 125 Bull St., Savannah, GA 31401.

All other provisions of the original notice remain in full force and effect.



                                                                                        Lucinda Rauback, CLERK
                                                                                        United States Bankruptcy Court
                                                                                        125 Bull St, Rm 213
                                                                                        P.O. Box 8347
                                                                                        Savannah, GA 31412

Dated: July 31, 2020




B−40C [Rev. 07/20] LLE
